DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) set of claims submitted on 28 MAY 2020.  The claim set considered is the claim set submitted with status identifiers.  Current pending claims are Claims 1-13 and are considered on the merits below.   
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 MAY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 15 SEPTEMBER 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the main injection part".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the rotating shaft".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the rotating disk".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GU, US Publication No. 2014/0367338 A1, submitted on the Information Disclosure Statement on 15 SEPTEMBER 2021, US Patent Application Publications Cite No. 1.
Applicant’s invention is drawn towards a device. 
Regarding Claim 1, the reference GU discloses a device, abstract, device, Figure 1, column 100, [0039], containing microbeads capable of adjusting pH of a sample, [0061], comprising: a channel filled with microbeads, Figure 1, housing 150 with media 151 comprises porous inorganic particles, [0007, 0039, 0061]; an inlet for injecting the sample into the channel, Figure 1, inlet 154 for a sample, [0039, 0071]; and an outlet for discharging the sample having its pH adjusted in the channel, Figure 1, outlet 155, [0039, 0061], wherein the pH of the injected sample is adjusted to the pH of the microbeads in the channel, [0061].  
Additional Disclosures Included are: Claim 2: wherein the device according to claim 1, wherein the surface of the microbeads is coated with a salt so that the pH of the injected sample can be adjusted to a desired pH in the channel, [0061].; Claim 3: wherein the device according to claim 2, further comprising a main injection part for receiving the sample and injecting the sample into the inlet, Figure 1 and 2, [0039, 0064], port 204 leads to bore 157, wherein the channel is provided in plurality, and each of the channels is provided with the inlet and the outlet, [0039], wherein the microbeads filled in each of the channels are coated to have different pH, [0061], and wherein the sample is branched and introduced into each of the channels from the main injection part, [0039].; Claim 4: wherein the device according to claim 3, further comprising a main passage part, Figure 2, see channels which lead to column 100 which includes inlet 154, which connects the main injection part and each of the inlets and has an aliquot structure, Figure 1, [0039], wherein the sample injected into the main injection part is distributed to each of the channels through the main passage part, Figure 1, [0039], distribution channel 160.; Claim 5: wherein the device according to claim 1, further comprising a frit between the region filled with the microbeads in the channel and the outlet, Figure 1, filter 159, [0039], wherein the sample passed through the be discharged  to the outlet, Figure 1, outlet 155, [0039], and the microbeads are prevented from exiting the outlet, Figure 1, [0039].; Claim 6: wherein the device according to claim 1, wherein the channel is provided in plurality, and each of the channels is provided with the inlet and the outlet, Figure 1, distribution channel 160 at first end cap 152 facilitates radial distribution of liquid, [0039].; Claim 8: wherein the device  according to claim 1, wherein the sample to be injected into the inlet is neutral, [0039].; Claim 9: wherein the device according to claim 1, further comprising a main injection part for receiving the sample and injecting the sample into the inlet, Figure 2, [0064], reservoir 201, wherein the inlet, the channel and the outlet are provided in plurality respectively and paired with each other, and each of the plurality of pairs of the inlet, the channel and the outlet is radially disposed on a rotating disk, Figure 1, [0039].; and Claim 10: wherein the device according to claim 9, further comprising a main passage part connected with the main injection part, Figure 1, [0039], bore 157; and aliquot passage parts extending radially from the main passage part to each of the inlets, Figure 1, [0039], channel 160, wherein the main injection part comprises an opening through which the sample is injected and a sample reservoir for storing the sample before the injected sample is distributed to each of the aliquot passage parts, Figure 1, [0039], cap 152.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  7 rejected under 35 U.S.C. 103 as being unpatentable over GU, US Publication No. 2014/0367338 A1, submitted on the Information Disclosure Statement on 15 SEPTEMBER 2021, US Patent Application Publications Cite No. 1, and further in view of HAN, US Publication NO. 2015/0238963 A1. 
Regarding Claim 7, the GU reference discloses the device according to claim 6, including an injection member connected with the main injection part, Figure 2, pump 202, [0064], however, it is silent in regards to wherein the injection member further comprises a piston, wherein one end of the injection member is connected with the main injection part and the other end of the injection member is provided with the piston, and wherein the sample is injected into the injection member by pushing the piston, thereby moving the injected sample to each of the channels.  
The HAN reference discloses a device with an injection member with a main injection part connected to a device, [0093, 0193], wherein the injection member is connected with the main injection part and the other end of the injection member is provided with the piston, and wherein the sample is injected into the injection member by pushing the piston, thereby moving the injected sample to each of the channels, [0100, 0193].   
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the injection member further comprises a piston as taught by HAN to control the flow within the device, HAN, [0093].  
Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over GU, US Publication No. 2014/0367338 A1, submitted on the Information Disclosure Statement on 15 SEPTEMBER 2021, US Patent Application Publications Cite No. 1, and further in view of KARP, US Publication No. 2005/0284213 A1.
Regarding Claim 13
The KARP reference discloses a device comprising: a channel, an inlet, and an outlet, Figure 4, wherein the device further comprises a vent hole is connected to a flow path between the main passage part and the channel, Figure 4, [0066-0069]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to include a vent hole in the device to release any pressure or gas in the system.  
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitations recited in Claims 11 and 12 are not found in the prior art.  While shapes or aesthetic design is obvious, the shape and coupling orientation is not obvious as the way structural limitations are connected are not taught or suggested by the prior art.  How the components are connected are not an obvious design choice.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LAURELL, US Publication No. 2005/0070010 A1 discloses a device comprising a channel with bead, an inlet and an outlet, Figure 2a-c.  While the device does not disclose the beads to adjust the pH, the structural component for a bead in a channel for interacting with the flow within the channel is disclosed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797